Name: Commission Regulation (EEC) No 2480/82 of 13 September 1982 amending Regulation (EEC) No 1822/77 in respect of the collection of the co-responsibility levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 264/ 10 Official Journal of the European Communities 14. 9 . 82 COMMISSION REGULATION (EEC) No 2480/82 of 13 September 1982 amending Regulation (EEC) No 1822/77 in respect of the collection of the co-responsibility levy in the milk and milk products sector HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 1822/77 is hereby replaced by the following : ' 3 . Where the preceding paragraphs are applied the operations indicated in Article 3 (3) shall be carried out at the latest, as appropriate :  within 45 days of the end of the quarter concerned,  before 15 May of the year following the calendar year concerned .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 11 89/82 (2), and in particular Article 6 thereof, Whereas Article 4 (3) of Commission Regulation (EEC) No 1 822/77 (3), as last amended by Regulation (EEC) No 1661 /82 (4), states that the operations indi ­ cated in Article 3 (3) of that Regulation shall be carried out within 45 days following the end of the quarter, in the case of the undertakings mentioned in Article 4 ( 1 ) and ( la) of that Regulation, or of the end of the calendar year, in the case of the undertakings mentioned in paragraph 2 of that Article ; whereas experience has shown that this period is not long enough for undertakings which fulfil their obligations on an annual basis ; whereas a longer period should therefore be set for these undertakings ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977, p . 6 . (2 OJ No L 140, 20 . 5 . 1982, p . 8 . (3) OJ No L 203 , 9 . 8 . 1977, p . 1 . O OJ No L 184, 29 . 6 . 1982, p . 7 .